DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s reply and amendment filed 8/11/2021, are acknowledged.  Claims 11-20 and 22-35 are pending.  Claims 27-35 are new. 

Withdrawal of Claim Objections/Rejections
	Any previous objection or rejection not reiterated herein has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-20 and 22-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
	The description requirement of the patent statute requires a description of an actual invention, not merely an indication of a result that one might achieve if one made that invention. See, e.g., In re Wilder, 22 USPQ 369, 372-3 (Fed. Cir. 1984) (holding that a claim was not adequately described because the specification did ‘little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate’).  By way of example, this is of particular importance in the evaluation of claims drawn to a chemical genus which identifies a core compound bearing variable substituents.  It has been held that “a generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification...demonstrates that the applicant has invented species sufficient to support a claim to a genus” with such breadth.  Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 94 USPQ2D 1161, 1171 (Fed. Cir. 2010).  An adequate written description requires a precise definition, such as by structure, formula, chemical name, physical properties, or other properties of species falling within the genus sufficient to distinguish the genus from other materials.  Id., quoting Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997).  
	The principles are the same here.  Merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species.  Ariad, 94 USPQ2D at 1171.  35 U.S. C. 112, first paragraph, requires a description of the invention that “clearly allow[s] persons of ordinary skill in the art to recognize that the inventor invented what is claimed.”  Ariad at 1172, quoting Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555 (1562-63) (Fed.  Vas-Cath, 935 F.2d at 1563.  The description must reasonably describe the invention, not simply indicate a result which one might achieve if one actually made the invention.  Eli Lilly, 119 F.3d at 1568.  To properly evaluate whether an applicant has complied with the written description requirement therefore requires an analysis of whether the skilled artisan would recognize, from the description provided, the applicants were in possession of sufficient compounds representing the breadth of the genus claimed.
With respect to claim 11, the claim is directed to a particle comprising the claimed conjugate in a particular amount.  At the outset, the specification does not provide any description of any type of particle of any structure, material, formula or physical property. In fact, the specification only provides Examples 1 and 2, which disclose particles comprising emulsions made of polymer.   Furthermore, with respect to claim 17, the specification does not provide any description of a particle having compound A in the claimed amount and a polymer matrix.   
Accordingly, one of ordinary skill in the art would not reasonably recognize that such claim breadth was actually in the applicants’ possession as of the filing date.  “Patents are not awarded for academic theories, no matter how groundbreaking or necessary to the later patentable inventions of others.  ‘[A] patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion.’”  Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 94 USPQ2D 1161, 1173-74 (Fed. Cir. 2010), quoting University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 930 (Fed. Cir. 2004).  Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of “invention” Id.
	Claims 12-20 and 22-35 are rejected insofar as they depend from claim 11.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 13 recite the limitation "the actual drug load" or “the ADL.”  There is insufficient antecedent basis for this limitation in the claim.
Claims 14 and 15 recite the limitation “the encapsulation efficiency.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the AUC.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “the ratio of the rate of plasma clearance” and “the free conjugate.”  There is insufficient antecedent basis for these limitations in the claim.
Claim 18 recites the limitation “the ratio of Cmax  of the conjugate in the particle to C-max of the free conjugate.”  There is insufficient antecedent basis for this limitation in the claim.
max  of the conjugate in the particle to C-max of the free conjugate.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “the ratio of t1/2 of the conjugate,”  “the particle formulation,” and “the free conjugate.”  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 11-20 and 22-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Proia et al., Mol. Cancer Ther. 14(11) November 2015 in view of Kwon et al. (WO 2009/009067).
	Regarding claim 11, Proia et al. teaches “STA-12-8666 is an HDC [HSP90 inhibitor-drug conjugate] that comprises an HSP90 inhibitor fused to SN-38, the active metabolite of irinotecan.”  Abstract.  Figure 1B illustrates STA-12-8666 having the formula of Compound A.   While Proia et al. does not teach a particle “wherein the conjugate is present in an amount between about 0.05% and about 50% (w/w) based on the weight of the particle,” Proia et al. does conclude that STA-12-8666 is a promising new therapeutic candidate for cancer treatment, see page 2430, col. 2, and suggests utilizing it in alternate delivery formulations including polymer-drug conjugates and polymer-based nanoparticle therapeutics.  See page 2430, col. 1. 
	Kwon et al. teaches micelle encapsulation of therapeutic agents.  See Title.  Specifically, Kwon et al. is directed to improved delivery of 17-AAG, a HSP90 inhibitor, using PEG-PLA micelles.  See page 2.  Kwon et al. teaches that the improvement is over 17-AAG formulations with Cremophor, DMSO, and/or enthanol.  See pages 6-7.  Unsurprising and likely a noncoincidence, this formulation is also utilized in Proia et al. (current claim 20).  See page 2423, col. 2 of Proia et al.  Further, Kwon et al. teaches drug loading of the micelles is 10 wt.% to about 20 wt. % (current claim 12).  See claim 2 of Kwon et al.  According to Kwon et al., the PEG-PLA micelle formulations increased solubility and retained pharmacokinetic disposition of the HSP90 inhibitor without the need for toxic agents such as Cremophor and ethanol (current claims 27-31, 34 and 35).  See pages 7 and 8. 
prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention in view of the combination of Proia et al. and Kwon et al.  Here, Proia et al. teaches the base device of a HSP90 inhibitor-drug conjugate having the formula of compound A and suggest that it may be used in alternative delivery formulatoins.  Kwon et al. teaches an improvement over the formulation of another HSP90 inhibitor-drug conjugate that was similar in formula to that used in Prioa et al.   A skilled artisan motivated by Prioa et al.’s own suggestion and a desire to improve upon or diversify the application of Prioa et al. HDC would obviously applied the technique of Kwon et al. thereto and yielded predictable results and an improved system.   
	Regarding claims 13 and 16, Kwon et al. provides Table 3 that discloses AUC of 6.42.
	Regarding claims 14-15, Kwon et al. teaches 97% of the 17-AAG remained in the micelles.  This reads on about 98%. 
Regarding claims 17-19, a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claims 22 and 23, Proia et al. teaches complete regression of tumors in animals administered STA-12-8666.  Absent evidence to the contrary, this would be understood as 100% reduction of tumor volume that would in turn read on “wherein the tumor volume is reduced by at least about 25%” or “about 90%” 
	Regarding claims 24 and 25, Proia et al. discloses a few cell lines including small-cell lung cancer. 
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/Primary Examiner, Art Unit 1618